Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The prior art of record fails to disclose the features for generating class-specific learning curves from the performance metrics for the plurality of classes; extrapolating the class-specific learning curves to obtain predicted performance metrics for higher numbers of training samples in the plurality of classes; optimizing a function of the predicted performance metrics, indicating a predicted improvement in a model performance, to identify a set of augmentation actions to augment the dataset for further training of the model; and providing an output indicative of the set of augmentation actions, as recited in claim 1 and similarly recited in claims 14, 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi (Pub No.: 2019/0197435) discloses that based on measured data where a first data size is associated with a prediction performance of a model, a first parameter value defining a first prediction performance curve is calculated. A prediction performance within a predetermined range from the first prediction performance curve is sampled multiple times for each of different data sizes, to generate a plurality of sample point sequences, each of which is a sequence of combinations of a data size and a prediction performance. A plurality of second parameter values defining a plurality of second prediction performance curves representing the sample point sequences are calculated, and a plurality of weights are determined by using the second parameter values and the measured data. Variance information indicating variation of a prediction performance of a second data size estimated from the first prediction performance curve is generated by using the second prediction performance curves and the weights.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464